Exhibit (a)(1)(J) Offer to Purchase for Cash Up to 3,500,000 Shares of its Common Stock (including Associated Preferred Share Purchase Rights) At a Purchase Price Not Greater Than $2.60 Nor Less Than $ 2.20 Per Share by Aware, Inc. THE TENDER OFFER HAS BEEN AMENDED AND EXTENDED, THE TENDER OFFER , PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00P.M., NEW YORK CITY TIME, ON APRIL 17 , 2009, UNLESS AWARE FURTHER EXTENDS THE TENDER OFFER. April 3 , 2009 To Our Clients: Enclosed for your consideration is a supplement to the offer to purchase, dated April 3, 2009 (together with the offer to purchase, as amended or supplemented from time to time, the “offer to purchase”), and the related amended and restated letter of transmittal ( as amended or supplemented from time to time, the “letter of transmittal”, which, together with the offer to purchase, constitute the “tender offer”), in connection with the tender offer by Aware, Inc., a Massachusetts corporation (“Aware”), to purchase up to 3,500,000 shares of its common stock, par value $0.01 per share (the “shares”), including the associated preferred share purchase rights issued under the Rights Agreement dated as of October 2, 2001 between Aware and Computershare Trust Company, N.A., as Rights Agent, as amended on September 6, 2007, at a price per share not greater than $2.60 nor less than $ 2.20 , net to the seller in cash, without interest, upon the terms and subject to the conditions of the tender offer. Unless otherwise indicated, all references to the shares include the associated preferred share purchase rights, and a tender of shares constitutes a tender of these associated rights. Given the prices specified by tendering stockholders and the number of shares properly tendered and not properly withdrawn, Aware will select the lowest price between (and including) $1.80 and $ 2.20 per share (the “Purchase Price”) that will enable it to purchase 3,500,000 shares, or, if a lesser number of shares is properly tendered, all shares that are properly tendered and not properly withdrawn. All shares purchased by Aware under the tender offer will be purchased at the same per share price. All shares properly tendered before the expiration date (as specified in Section 1 of the offer to purchase) at prices at or below the Purchase Price and not properly withdrawn will be purchased by Aware at the Purchase Price, net to the seller in cash, without interest, upon the terms and subject to the conditions of the tender offer, including the “odd lot,” proration and conditional tender provisions thereof. All shares tendered at prices in excess of the Purchase Price and all shares that Aware does not accept for purchase because of proration or conditional tenders will be returned at Aware’s expense to the stockholders that tendered such shares as promptly as practicable after the expiration date. Aware expressly reserves the right, in its sole discretion, to purchase more than 3,500,000 shares under the tender offer, subject to applicable law. We are the owner of record of shares held for your account. As such, we are the only ones who can tender your shares, and then only pursuant to your instructions. We are sending you the letter of transmittal for your information only. You cannot use the letter of transmittal to tender shares we hold for your account. The letter of transmittal must be completed and executed by us, according to your instructions. Please instruct us as to whether you wish us to tender, on the terms and subject to the conditions of the tender offer, any or all of the shares we hold for your account, by completing and signing the Instruction Form enclosed herein. Please note carefully the following: 1.You may tender shares at prices not greater than $2.60 nor less than $ 2.20 per share as indicated in the enclosed Instruction Form, net to you in cash, without interest. 2.You should consult with your broker and/or your tax advisor as to whether (and if so, in what manner) you should designate the priority in which you want your tendered shares to be purchased in the event of proration. 3.The tender offer is not conditioned upon any minimum number of shares being tendered. The tender offer is, however, subject to other conditions set forth in Section 7 of the offer to purchase, which you should read carefully. 4.The tender offer, the proration period and the withdrawal rights will expire at 5:00 p.m., New York City time, on April 17 , 2009, unless Aware extends the tender offer. 5.The tender offer is for up to 3,500,000 shares, constituting approximately 15% of the shares of common stock outstanding as of February 24, 2009. 6.Tendering stockholders who are registered stockholders or who tender their shares directly to Computershare Trust Company, N.A., the depositary for the tender offer, will not be obligated to pay any brokerage commissions or fees, solicitation fees, or (except as set forth in the offer to purchase and Instruction 9 to the letter of transmittal) stock transfer taxes on Aware’s purchase of shares under the tender offer. 7.If you (i) own beneficially or of record an aggregate of fewer than 100 shares, (ii) instruct us to tender on your behalf ALL of the shares you own at or below the Purchase Price before the expiration date and (iii) check the box captioned “Odd Lots” in the attached Instruction Form, then Aware, upon the terms and subject to the conditions of the tender offer, will accept all of your tendered shares for purchase regardless of any proration that may be applied to the purchase of other shares properly tendered but not meeting the above conditions. 8.If you wish to condition your tender upon the purchase of all shares tendered or upon Aware’s purchase of a specified minimum number of the shares that you tender, you may elect to do so and thereby avoid (in full or in part) possible proration of your tender. Aware’s purchase of shares from all tenders which are so conditioned will be determined, to the extent necessary, by random lot. To elect such a condition, complete the section captioned “Conditional Tender” in the attached Instruction Form. 9.If you wish to tender portions of your shares at different prices, you must complete a SEPARATE Instruction Form for each price at which you wish to tender each such portion of your shares. We must and will submit separate letters of transmittal on your behalf for each price you will accept. 10.The Board of Directors of Aware has approved the tender offer. However, none of Aware, its Board of Directors, the dealer manager or the information agent makes any recommendation to stockholders as to whether to tender or refrain from tendering their shares for purchase, or as to the price or prices at which stockholders should choose to tender their shares. Stockholders must make their own decisions as to whether to tender their shares and, if so, how many shares to tender and the price or prices at which they should tender such shares. Aware’s directors and executive officers have advised Aware that they do not intend to tender any shares in the tender offer. If you wish to have us tender any or all of your shares, please instruct us to that effect by completing, executing, and returning to us the enclosed Instruction Form. A pre-addressed envelope is enclosed for your convenience. If you authorize us to tender your shares, we will tender all of the shares that we hold beneficially for your account unless you specify otherwise on the enclosed Instruction Form. Please forward your completed Instruction Form to us in a timely manner to give us ample time to permit us to submit the tender on your behalf before the expiration date of the tender offer.
